Citation Nr: 1640597	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-02 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Prior to issuance of the 2009 rating decision that is currently on appeal, the RO had issued multiple decisions denying claims of entitlement to service connection for various psychiatric conditions, including PTSD, depression, "mental problems," "delay stress," and a "nervous condition," and those decisions had become final.  However, since those prior decisions, the most recent of which was issued in March 2005, additional relevant service department records have been received.  Therefore, in accordance with 38 C.F.R. § 3.156 (c) (2015), the Veteran's current claim will be evaluated de novo as an original claim.  Furthermore, given the foregoing history and the multiple psychiatric diagnoses of record, the Board has recharacterized the Veteran's claim as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The title page has been updated accordingly.

In an August 2012 Supplemental Claim for Compensation and July 2013 correspondence, the Veteran expressed his desire to file claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As those claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran was afforded a VA examination in June 1983, but the examiner declined to diagnose him with an Axis I psychiatric disorder at that time.  However, the record reflects that the Veteran has since been diagnosed with PTSD and depression.  The record also includes the Veteran's descriptions of several in-service incidents after which he asserts he began to experience psychiatric symptoms.  Those incidents include, among others, seeing a body that had been recovered from the sea following a helicopter crash and becoming involved in an altercation with superior officers in an attempt to stop the ship on which he was stationed from ramming a small fishing vessel.  The Veteran has reported that, following the second incident, he fabricated a report of engaging in prohibited sexual activity in order to obtain a discharge, because he was experiencing mental health problems and because he wished to escape from service members who threatened him after the fishing vessel incident.  Given the Veteran's reports of experiencing mental health issues since service and his current psychiatric diagnoses, the Board finds that the low threshold of the McLendon standard has been met in this instance and that he should be afforded another VA examination prior to adjudication of his claim.

Additionally, in a July 2011 deferred rating decision, the RO stated that the April and May 1967 deck logs for the Veteran's naval ship should be obtained, because he had described a stressor that occurred during those months.  Review of the Veteran's stressor statements reflects that he also described an incident that occurred in March 1967.  However, the July 2011 Navy Deck Logs request subsequently completed by the RO asked for deck logs for the month of April 1967, only.  Given the Veteran's report that specific stressors also occurred in March and May 1967, requests for the logs from those months must also be made on remand.

Furthermore, the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  Although he has indicated that those benefits were granted following a back injury, the evidence used in making the SSA determination may include additional medical information or statements that are relevant to the instant claim.  Therefore, those records should be obtained on remand.

Finally, the Veteran has reported on various occasions that he received inpatient psychiatric treatment at a private hospital in Los Angeles, California, in 1968.  On remand, another attempt to obtain any records associated with that inpatient treatment should be made.  The Veteran should also be afforded the opportunity to identify any other outstanding private treatment records, and ongoing VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, from the appropriate source, deck log records from the USS Okinawa (LPH-3), for the months of March 1967 and May 1967.

2.  Obtain the SSA records associated with any claim filed by the Veteran for Social Security disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.

3.  Obtain any outstanding VA treatment records.

If any of the foregoing Federal records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain them would be futile, and add it to the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

4.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for mental health conditions since service, to include the Los Angeles, California, hospital that provided him with inpatient care in 1968, and advise him that he may submit any additional evidence or information he might have to support his claim, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified.  If any identified records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

5.  Then, schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorders, including PTSD and depression.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders.

(b) For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that it had its onset in service, is related to the Veteran's reported in-service stressors, or is otherwise related to service?

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressors supporting the diagnosis. 

(d) In formulating the requested opinions, please specifically acknowledge and discuss the psychiatric diagnoses of record, including PTSD and depression.

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting additional inquiries to appropriate records repositories as deemed necessary and by requesting additional information from the Veteran, if needed.

6.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

